456 So.2d 954 (1984)
ARTHRITIS FOUNDATION, American Heart Association, the American Cancer Society, Inc., and Burn Center of the Shriner's Hospital for Crippled Children and Burn Institute, Appellants,
v.
Robert C. BEISSE, Appellee.
No. 84-236.
District Court of Appeal of Florida, Fourth District.
September 19, 1984.
Rehearing Denied October 25, 1984.
William H. Namack, III of William H. Namack, III, P.A., and Ben Kay of Ben Kay, P.A., Sarasota, for appellants.
Russell E. Carlisle of Carlisle & LeCates, Fort Lauderdale, for appellee.
PER CURIAM.
Appellants challenge the constitutionality of Section 732.803, Florida Statutes (1983). We hold that Section 732.803 is constitutional under the authority of Taylor v. Payne, 154 Fla. 359, 17 So.2d 615 (1944), appeal dismissed, 323 U.S. 666, 65 S.Ct. 49, 89 L.Ed. 541 (1944), rehearing denied, 323 U.S. 813, 65 S.Ct. 113, 89 L.Ed. 647 (1944).
Affirmed.
ANSTEAD, C.J., DELL, J., and GEIGER, DWIGHT L., Associate Judge, concur.